*1062Plaintiff appeals from a Qualified Domestic Relations order, entered after his termination, which includes "permanent total disability retirement” benefit as part of his "retirement benefit” and orders a fixed percentage to the wife. Nothing in the record supports the determination that the opting out agreement includes sharing the permanent total disability retirement benefit. The order is, therefore, reversed, and the matter is remitted to Supreme Court to enter a corrected order. (Appeal from Order of Supreme Court, Onondaga County, Mordue, J. — Qualified Domestic Relations Order.) Present — Denman, P. J., Pine, Wesley, Callahan and Boehm, JJ.